Citation Nr: 1123177	
Decision Date: 06/16/11    Archive Date: 06/28/11	

DOCKET NO.  11-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability involving the upper back, head and neck, to include degenerative arthritis.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time of his retirement from the Army in August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued of the VARO in Waco, Texas, that, in pertinent part, denied entitlement to the benefits sought.  

A review of the record reveals that service connection is in effect for:  Chronic lumbosacral strain, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss disability, rated as noncompensably disabling.  A combined disability of 30 percent has been in effect since December 1, 2009.  


FINDING OF FACT

Any current disability involving the upper back, head, and neck region is not shown to be attributable to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the upper back, head and neck, to include degenerative arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim as to all five elements of a service connection claim-those being (1) Veteran status; (2) existence of a current disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  VA will also inform the claimant of information and evidence VA will seek to provide and inform him or her of information or evidence he or she is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra at 187; 38 C.F.R. § 3.159(b).  

In December 2009, the RO sent the Veteran a VCAA complaint letter for service connection.  This notice essentially complied with the statutory notice requirements outlined above.  

Additionally, the Board finds that VA satisfied its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been associated with the claims folder along with VA treatment records.  VA accorded the Veteran a special spine examination in April 2010.  The examiner had access to and reviewed the entire claims file in conjunction with the examination.  

Pertinent Law and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in aggravated during active service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

For certain chronic disorders, to include arthritis, service connection may be granted if the disease process becomes manifest to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Evidentiary Standards

Competency is a legal concept determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience, to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the service treatment records reflects that in May 1991, the Veteran was roller skating when he fell and hit the back of his head and neck.  On observation, he was described as in no acute distress.  The neck exhibited a full passive and active range of motion.  There was slight spasm of the sternocleidomastoid and trapezius muscles.  Clinical evaluation of the back itself was unremarkable.  He was given an assessment of musculoskeletal strain.  He was reassured and was given Motrin and Norflex.  He was placed on profile status for seven days.  He was to return if things did not improve in one week.  He did not return.

The Veteran was also seen on one occasion in April 1994 for a complaint of upper back pain of one week duration.  He referred to no direct trauma.  Following observation, he was given an assessment of possible back muscle strain.  He was given aspirin and was to return should the condition worsen or persist.  He did not return.  

In his report of medical history made in conjunction with retirement examination in April 1998, the Veteran referred to either having or having had sore or painful joints.  He indicated that he did not have or had not had arthritis, rheumatism, or bursitis, or bone, joint, or other deformity.  With regard to back pain, he referred to having had low back pain, and that was described as improved with physical therapy.  With regard to painful joints, he referred to bilateral wrist pain.  No reference was made to neck pain.  Clinical examination at the time of retirement was without reference to findings of abnormalities pertaining to either the upper back, head, or the neck.  

The Veteran submitted a claim for compensation benefits that was received in September 1998.  He referred to various problems, including back pains.  He was accorded a general medical examination by VA in April 1999.  He referred to complaints pertaining to the feet and the low back.  He did not refer to any problems involving either the neck or the upper back.  With regard to low back pain, he did not refer to any specific injury to the back.  He stated that he did a lot of lifting while in service and that was responsible for his back pain.  The examination was focused primarily on his pes planus and the low back area.  No mention was made of upper back, head,  or neck problems.  An X-ray study of the lumbosacral spine was interpreted as normal.  

By rating decision dated in December 1998, service connection was granted for the low back disability, classified for rating purposes as chronic lumbosacral strain.  

Of record are reports of periodic VA outpatient visits.  At the time of one such visit in September 2006, the Veteran was described as a new patient with various complaints.  Complaints included occasional musculoskeletal low back pain and  neck pain "for many years."  The Veteran denied any neck or back pain at the time of his current visit.  Clinical examination at that time revealed a full range of motion of the neck without pain.  

Received in November 2006 was a claim for increased disability rating for the Veterans' hearing loss.  He did not refer to any other problems.  

The initial claim for service connection for "arthritis upper spine and neck" was received in December 2009.  

The Veteran was accorded a spine examination by VA in April 2010.  The claims file was reviewed by the examiner in conjunction with the examination.  The Veteran stated that he had onset of back and neck problems from the mid 1990's.  He referred to no injury to the neck or upper back and stated he was not treated for this condition while on active service.  He stated that he currently had constant low back pain that radiated up to the upper back and into the neck.  A cervical X-ray study was interpreted as normal.  Cervical CT report showed mild degenerative changes.  Thoracic X-ray studies showed a normal thoracic spine.  The examination diagnosis was degenerative joint disease of the cervical spine.  The examiner opined that the upper back and neck conditions were "less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service."  The examiner noted there was no evidence of treatment for chronic neck or upper back problems while on active service and no evidence of treatment of either within one year following service discharge.  It was stated the first treatment documentation for neck and upper back concerns were in 2006, a time some eight years following service discharge.  

The Board acknowledges that the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); See also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, but lay evidence is not lacking credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir.(2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim); Barr at 303 (the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition of symptoms).  However, the fact that he was seen by medical providers for other complaints and did not reference any pertinent complaints may be considered in evaluating his claim.  

A review of the service treatment records reflects that the Veteran was seen on two separate occasions during service with regard to the neck and the upper back.  Musculoskeletal strain was diagnosed at the time of one visit in May 1991.  The Veteran was given medication and placed on profile status for seven days.  He was to return should the condition not improve.  He did not return, however.  When he was seen in April 1994 for complaint of upper back pain, he referred to no direct trauma and the assessment was only a "possible" back muscle strain.  Again, he was to return should the condition worsen or persist.  He did not do so.  At the time of retirement examination in April 1998, he referred to recurrent back pain, but specifically referred to it as chronic low back pain.  No reference was made to the upper back or to the neck.  Clinical examination at that time did not identify any abnormality involving the upper back, head, or the neck.  

When the Veteran filed his initial claim for disability benefits in 1991, he referred to a number of different disabilities, but made no reference whatsoever to the upper back or the neck.  Also, in a claim received in November 2006, the only disability the Veteran made reference to at that time was is hearing loss.  He did not refer in any way to a problem with his upper back or neck.  The Veteran's initial report of problems with the upper back and neck did not come until he was seen in VA outpatient consultation in 2006, a time more than seven years following service discharge.   See Maxson v.  Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  In view of the foregoing, the Board finds there is persuasive evidence against a finding of continuity of symptomatology since service separation.  

Additionally, weighing against the Veteran's claim is an opinion from a VA health care professional who examined the Veteran in April 2010 and opined that any current disability involving the upper back and neck is not related to the Veteran's military service in any way.  The examiner opined this was because there is no evidence of treatment for chronic neck or upper back problems while on active duty, within the first year of following service discharge, or for eight years after active service.  There is no medical opinion of record to the contrary.  

In view of the foregoing, the Board finds that the claim for service connection for disability involving the upper back, head, and cervical spine, to include degenerative arthritis, is denied.  Absence a relevant balance of the evidence, the evidence is not in equipoise and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic disability involving the upper back and/or neck, to include degenerative arthritis, is denied.  




	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


